internal_revenue_service index no date number info release date the honorable john m mchugh u s house of representatives washington d c dear mr mchugh i am writing to clarify our response to your inquiry dated date on behalf of your constituent director of the reimbursement rate for automobile drivers volunteering their services to the agency agency asked about the our reply of date described two methods the agency can use to reimburse a volunteer for automobile operating_expenses without including the amount in the volunteer’s income we discussed the rules for reimbursing at the charitable standard mileage rate of cents per mile or for reimbursing actual expenses the agency also has a third option using the business standard mileage rate of cents a mile to reimburse bona_fide volunteers under sec_1_132-5 of the income_tax regulations whether an individual is a bona_fide volunteer for this purpose is a question of fact to receive the reimbursements without including them in income the volunteers must follow the same rules as employees they must account to the agency for the time purpose and number of miles driven for each trip i hope this information is helpful if you have any questions please call me or john t sapienza jr identification_number at sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
